Case 1:19-cv-01067-LPS Document 163-1 Filed 01/27/21 Page 1 of 2 PageID #: 6113



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

SILVERGATE PHARMACEUTICALS, INC.,                       )
                                                        )
                       Plaintiff,                       )
                                                        )    C.A. No. 18-1962 (LPS)
        v.                                              )    C.A. No. 19-1067 (LPS)
                                                        )
BIONPHARMA INC.,                                        )
                                                        )
                       Defendant.                       )
SILVERGATE PHARMACEUTICALS, INC.,                       )
                                                        )
                       Plaintiff,                       )
                                                        )
        v.                                              )    C.A. No. 19-678 (LPS)
                                                        )
AMNEAL PHARMACEUTICALS LLC,                             )
                                                        )
                       Defendant.                       )

                                      [PROPOSED] ORDER

       The Court orders as follows:

       1.      The expert testimony record related to Plaintiff’s assertions against Defendant

Amneal Pharmaceuticals (“Amneal”) will only consist of testimony from expert witnesses whom

Plaintiff or Amneal had the right to depose in Civil Action Number 19-678. For clarity and without

limiting the generality of the foregoing, the only expert testimony presented at trial on which

Plaintiff and Amneal may rely in connection with Plaintiff’s assertions against Amneal –

including, but not limited to, at trial, in post-trial briefing, and in connection with any appeals – is

expert testimony from Dr. Graham Buckton, Dr. John Mahan, Dr. Jesse David, Dr. Richard

Gemeinhart, Dr. Patrick J. Sinko, and/or Mr. Ivan T. Hofmann.

       2.      The expert testimony record related to Plaintiff’s assertions against Defendant

Bionpharma Inc. (“Bionpharma”) will only consist of expert testimony from expert witnesses

whom Plaintiff or Bionpharma had the right to depose in Civil Action Numbers 18-1962 and 19-
Case 1:19-cv-01067-LPS Document 163-1 Filed 01/27/21 Page 2 of 2 PageID #: 6114




1067. For clarity and without limiting the generality of the foregoing, the only expert testimony

presented at trial on which Plaintiff and Bionpharma may rely in connection with Plaintiff’s

assertions against Bionpharma – including, but not limited to, at trial, in post-trial briefing, and in

connection with any appeals – is expert testimony from Dr. Stephen Byrn, Dr. John Mahan, and/or

Dr. Christian Moreton.

       IT IS SO ORDERED, this _________________ day of January, 2021.



                                                       ____________________________________
                                                           HONORABLE LEONARD P. STARK
                                                           UNITED STATES DISTRICT JUDGE




                                                  2
